DETAILED ACTION
1.	This Non-Final Office Action is in response to Applicant's Appeal filing on 1/13/2021, Claims 1-3, 5-9, and 26-36 are currently pending. Claims 1-3, 5-25, and 34-36 have been withdrawn and claim 4 has been cancelled. Therefore, claims 26-33 are examined below. The earliest effective filing date of the present application is 5/5/2016.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
3.	In view of the Appeal Brief filed on 1/13/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim28 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 does not further limit the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 26-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. This judicial exception is not integrated into a practical application because a policy builder configured to create a group of policy instances from a group of policy templates from a group of payroll features comprising a group of rules for a group of policies, the group of policies different than the group of rules; and a payroll processor that: selects a policy instance from the group of policy instances to run a payroll for an organization; identifies a set of data for running the payroll, the set of data including data for an employee; and processes the set of data in a group of execution units using the policy instance, wherein: the group of execution units comprises instance-specific information for the policy instance to process the set of data based on the group of rules for a policy implemented with the policy instance; a policy engine that implements the group of rules for the group of policies comprises the group of execution units; the policy engine comprises a pay scale look-up execution unit, a convert to period value execution unit, and a pro-rata calculation execution unit; the group of execution units are selected and configured for the policy instance; and the policy engine runs the payroll do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computer-readable storage medium,  a hardware processor, and a payroll processing system are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a hardware processor and a payroll processing system see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for computer-readable storage medium see MPEP §2106.05(d) (II) (iv) discussing storing and 
Claim 27 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 27 is not integrated into a practical application because wherein the instance-specific information comprises at least one of a parameter, a table, a database, a value, a formula, a policy data model, or a statutory rule do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 27 does not add the additional elements in separately or in combination do not add significantly more. 
Claim 28 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 28 is not integrated into a practical application because wherein the instance-specific information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 28 does not add the additional elements in separately or in combination do not add significantly more. 
Claim 29 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 29 is not integrated into a practical application because wherein the group of execution units comprises program code in a device-specific language do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 29 does not add the additional elements in separately or in combination do not add significantly more. 
Claim 30 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 30 is not integrated into a practical application because wherein wherein the group of execution units is configured to run on a first thread, and wherein the payroll processor processes additional data in a group of additional execution units running on a second thread to run the payroll for an additional employee do not add a meaningful 
Claim 31 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 31 is not integrated into a practical application because wherein the policy is selected from one of a uniform policy, a regular pay policy, a union policy, a retirement savings policy, a pension policy, and an overtime policy do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 31 does not add the additional elements in separately or in combination do not add significantly more. 
Claim 32 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 32 is not integrated into a practical application because wherein wherein the payroll processor selects the policy instance using at least one of an identification of the employee or a group to which the employee belongs.do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 32 recites the  additional element of a payroll processor, see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer, in separately or in combination do not add significantly more. 
Claim 33 only furthers the steps for processing payroll, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 33 is not integrated into a practical application because herein the organization is selected from one of a company, a partnership, a charity, an educational group, a social group, a team, a city, or a government agency do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 33 does not add the additional elements in separately or in combination do not add significantly more. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 26-33 are rejected under 35 U.S.C. 103 as being unpatenable over U.S. Pat. Pub. No. 2015/0228032 to Guenther (“Guenther”) in view of U.S. Pat. Pub. No. 2014/0358748 to Goyette et al. (“Goyette”) in further view of U.S. Pat. Pub. No. 2016/0078408 to Vo et al. (“Vo”).

10.	With regards to claim 26, Guenther discloses the claimed limitations of:
one or more hardware processors (See [0007] discussing the implementation of the payroll process using a processor.) ; and 
a computer-readable storage media including instructions, which when executed by the one or more hardware processors (See [0007] discussing the implementation of the payroll process using a processor and instruction on a medium, when executed run payroll.), implements:
a policy builder configured to creates a group of policy instances from a group of policy templates from a group of payroll features comprising a group of policy rules for a group of policies, (See e.g. [0136] “Such information (‘process period’) may either be determined based on some configurable rules or are manually maintained by the user of the client device 150a, 150b.” (emphasis added) and [0009] discussing the using of result parameters The examiner notes this is but one of many examples of rules generated for a payroll policy from Guenther. The examiner is interpreting the configurable rules as a group of policy instances. See further [0159] discussing different types of rules and rule groupings and [0054] discussing  the group of policies different than the group of rules; and (See [0054] discussing the classification of rule types i.e., instructions, rules, and business object. The examiner is interpreting the different names under BRI to be different from each other.); and 
a payroll processor (See [0007] discussing the implementation of the payroll process using a processor.) that:
identifies a set of data for running the payroll, the set of data including data for an employee (See [0149] discussing “In one embodiment, the payroll jurisdiction metadata for the region from the payroll calculation source and the company and employee data for the company from the company and employee data source is provided to a payroll engine where the company and employee data for the company is transformed into regional payroll data for the company for the region using the payroll jurisdiction metadata for the region.” The examiner is interpreting this as identifying data such as company data, employee data, and jurisdiction metadata.)
processes the set of data in a group of execution units using the policy instance (See [0007] discussing the implementation of the payroll process using a processor and instruction on a medium, when executed run payroll. See [0149] discussing the implementation by regions.), wherein:
…
the policy engine runs the payroll for the organization(See [0159] discussing the implementation of calculations to run a payroll process.).
Guenther is silent on the limitations of,
	a payroll processor that
the group of execution units comprises instance-specific information for the policy instance to process the set of  data based on the group of rules for a policy implemented with the policy instance; 
a policy engine that implements the group of rules for the group of policies comprises the group of execution units; and 
the group of execution units are selected and configured for the policy instance;
However, Goyette teaches at Fig. 10A, [0135], [0232]-[0234], Figs. 3A-B, Figs. 4A-B, [0161]-[0170], and [0058] that it would have been obvious to one of ordinary skill in the payroll art to include the ability to process the data in group execution units with policy instant rules (See e.g. 3A-B, 4A-B, and [0161] –[0170] discussing the processing of payroll in execution files, these execution files operate on user specific rules based on statute e.g., tax code. See Spec. [0058] discussing instant-specific information being in the form of a statutory rule. The examiner is interpreting execution files as group of execution units and tax code as a type of instant-specific statutory rules.), using a policy engine to implement the group of rules for the group of policies comprising the group of execution units (See Fig. 10A showing rule based e.g., tax code, payment system using selected rules for payroll process. See e.g., [0232]-[0234] discussing the running of sub-rules for specific region of payroll employees. See further Fig. 10A and [0135] “a process for providing a content based payroll compliance system implemented by one or more processors associated with one or more computing systems.” The examiner is interpreting the tax code as a policy instance out of the group of policy instances including taxable pay, other pay, non-taxable pay, etc; the group of policies as the regions, and the policy engine as a content based payroll compliance system.), and selecting and configuring the group of execution units for policy instance (See Fig. 10A showing rule based e.g., tax code, payment system using selected rules for payroll process. See e.g., [0232]-[0234] discussing the running of sub-rules for specific region of payroll employees. The examiner is interpreting the tax code as a policy instance out of the group of policy instances including taxable pay, other pay, non-taxable pay, etc.). 
Therefore, it would have been obvious for one of ordinary skill in the payroll art before the effective filing date of the claimed invention to have modified the teachings of Guenther to include ability to process the data in group execution units with policy instant rules, using a policy engine to implement the group of rules for the group of policies comprising the group of execution units, and selecting and configuring the group of execution units for policy instance ,as disclosed by Goyette. One of ordinary skill in the art would have been motivated to make this modification in order to provide optimized efficient for multiple groups of payroll participants (Goyette [0001]-[0007]).  

the policy engine comprises a pay scale look-up execution unit, a convert to period value execution unit, and a pro-rata calculation execution unit; 
However, Vo teaches at [0061] and [104]-[0105] that it would have been obvious to one of ordinary skill in the payroll art to include a pay scale look-up execution unit (See [0105] discussing the system using a look up table on employee’s pay rate.), a convert to period value execution unit (See [0104] discussing an organization paying using an aggregate payment system. The examiner is interpreting aggregate payments as a convert to period value.), and a pro-rata calculation execution unit (See [0061] discussing a system for evaluating and calculating taxation based on events.). 
Therefore, it would have been obvious for one of ordinary skill in the payroll art before the effective filing date of the claimed invention to have modified the teachings of Guenther and Goyette to include a pay scale look-up execution unit, a convert to period value execution unit, and a pro-rata calculation execution unit, as disclosed by Vo. One of ordinary skill in the art would have been motivated to make this modification in order to quickly and effectively pull together information from multiple systems and networks to run payroll and to perform functions that would be infeasible through manual means (Vo [0049]).  
	
11.	With regards to claim 27, Guenther disclosed the limitation of,
wherein the instance-specific information comprises at least one of a parameter, a table, a database, a value, a formula, a policy data model, or a statutory rule (See [0057] discussing meta-model particular input parameters. The examiner is interpreting meta-model as a policy data model, a table, a database, etc. See Figs 5A-5C depicting the inputs for starting a new meta-model.).

12.	With regards to claim 28, Guenther disclosed the limitation of,
instance-specific information (See [0111] discussing the payroll process step template, which is a step in building the meta-model, by collecting groups of rules.).

13.	With regards to claim 29, Guenther disclosed the limitation of,
wherein the group of execution units comprises program code in a device-specific language (See [0161] discussing the programming for running the execution of payroll).

14.	With regards to claim 30, Guenther disclosed the limitation of,
wherein the group of execution units is configured to run on a first thread and wherein the payroll processor processes additional data in a group of additional execution units running on a second thread to run the payroll for an additional employee (See [0173] discussing the running of payroll in two set if changes or modifications are required during the running process).

15.	With regards to claim 31, Guenther disclosed the limitation of,
wherein the policy is selected from one of a uniform policy, a regular pay policy, a union policy, a retirement savings policy, a pension policy and an overtime policy (See [0111] discussing the type of templates based on regular payroll and payroll area.).

16.	With regards to claim 32, Guenther disclosed the limitation of,
wherein the payroll processor selects the policy instance using at least one of an identification of the employee or a group to which the employee belongs (See [0111] discussing the type of templates based on regular payroll and payroll area for running payroll. The examiner is interpreting payroll area as a type of group). 

17.	With regards to claim 33, Guenther disclosed the limitation of,
wherein the organization is selected from one of a company, a partnership, a charity, an educational group, a social group, a team, a city, or a government agency belongs (See [0111] discussing the type of templates based on regular payroll of a company and payroll area for running payroll. The examiner is interpreting payroll area as a type of group).

Response to Arguments
18.	Applicant's arguments in Appeal Brief filed 1/13/2021 have been fully considered but they are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    652
    473
    media_image1.png
    Greyscale

Examiner disagrees. First, Applicant has not defined the term in compliance of MPEP §2111.01; therefore the term is giving the BRI of the plain meaning. Examiner did not argue that the claims do not need to be interpreted in light of the specification, Examiner is arguing against the narrow See e.g. [0136] “Such information (‘process period’) may either be determined based on some configurable rules or are manually maintained by the user of the client device 150a, 150b.” (emphasis added). Examiner disagrees because an input or control of actions by a rule would inherently be as result. Finally, Applicant argues that examiner’s interpretation of “policy instance” is overly broad. Examiner disagrees. Applicant’s specification is so broad and lacks a cohesive description that Applicant points to 4 drawings and 8 paragraphs, which are not enough to provide the narrow definition Applicant is trying to argue. Therefore, examiner maintains position.
	Applicant argues:
    PNG
    media_image2.png
    165
    490
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    295
    473
    media_image3.png
    Greyscale

Examiner disagrees. Guenther [0132] teaches the generating of rules based on instance selection parameter type. See generally [0009] discussing selecting of one or more result In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant has provided no evidence and the specification is silent as to function as an “operational logic.” Therefore, examiner maintains position.
Finally, Applicant makes arguments towards the dependent claims:
Applicant argues for claim 27 that a meta-model is not a parameter, a table, a database, a value, a formula, a policy data model1, or a statutory rule. Examiner disagrees. See Figs 5A-5C depicting the inputs for starting a new meta-model. Meta-models are abstractions of models; therefore, a meta-model of a payroll process would inherently be a policy data model. 
Applicant argues for claim 32 that the policy instant includes instance-specific information. Examiner disagrees because Applicant is arguing language not in the claim. See above 35 U.S.C. §112(d).

    PNG
    media_image4.png
    272
    473
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    42
    473
    media_image5.png
    Greyscale

Examiner disagrees. Guenther describes a system were taxes can be grouped by location. For example, Federal, States, and City. Employees in this city would be the group and the city is the identifier, which is reasonable in the light of Guenther for a person having ordinary skills in the art to see.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.W./Examiner, Art Unit 3687         

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that a specific structure is not claimed or in the specification for what data structure format a “policy data model” takes.